Case: 17-40139      Document: 00514209004         Page: 1    Date Filed: 10/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 17-40139                                 FILED
                                  Summary Calendar                        October 24, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROBERT LEE PRESAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:05-CR-126-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Robert Lee Presas, federal prisoner # 41912-179, appeals the sentence
imposed following the most recent revocation of his term of supervised release,
which was based on his arrest for again assaulting his long-time companion,
Michelle Llamas. Presas challenges a special condition of supervised release
imposed by the district court that prohibits him from all contact with Llamas
or her family without the prior written consent of the probation officer.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40139     Document: 00514209004     Page: 2   Date Filed: 10/24/2017


                                  No. 17-40139

      “A district court has wide discretion in imposing terms and conditions of
supervised release.” United States v. Paul, 274 F.3d 155, 164 (5th Cir. 2001).
The sentencing court may impose “any . . . condition it considers to be
appropriate” so long as the condition “is reasonably related” to certain
sentencing factors set forth in 18 U.S.C. § 3553(a), it “involves no greater
deprivation of liberty than is reasonably necessary,” and it “is consistent with
any pertinent policy statements issued by the Sentencing Commission.” 18
U.S.C. § 3583(d). In the instant case, Presas argues that this condition is
overly broad and it involves a greater deprivation than reasonably necessary
of his liberty interest in maintaining an intimate relationship with Llamas.
We review the imposition of a discretionary condition of supervised release for
an abuse of discretion. United States v. Ellis, 720 F.3d 220, 224 (5th Cir. 2013).
      We conclude that the district court did not abuse its discretion in
imposing this condition. This condition prohibits Presas from contacting only
a small group of people, it applies only during the two years he will be on
supervised release, and he may contact Llamas by obtaining the written
consent of his probation officer. We also note that, because the record suggests
that Presas and Llamas seem unable to avoid violence in their relationship, a
condition prohibiting contact without the prior authorization of the probation
officer serves a dual purpose of protecting Llamas from future assaults and
preventing Presas from again violating the conditions of his supervised release.
      AFFIRMED.




                                        2